Title: From George Washington to Brig. Gen. Enoch Poor, 19 February 1780
From: Washington, George
To: Poor, Enoch


          Letter not found: to Brig. Gen. Enoch Poor, 19 Feb. 1780. GW’s secretary Robert Hanson Harrison noted on the docket of the draft of GW’s letter to Maj. Gen. William Heath of 19 Feb. that a similar letter was sent to Poor. On 7 March, Col. Joseph Cilley, Jr., temporarily commanding Poor’s New Hampshire brigade, wrote GW that he had received GW’s letter to Poor of 19 February.
        